United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1616
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Charles Wesley Williams

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                             Submitted: October 5, 2015
                              Filed: October 14, 2015
                                   [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

       At a supervised-release revocation hearing, Charles Williams admitted to the
district court1 that he had violated several of his release conditions while serving a


      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
period of supervised release on a federal criminal sentence. The court revoked
supervised release and imposed a revocation sentence of 21 months in prison--the
bottom of the Chapter 7 revocation range--and 1 year of additional supervised release.
On appeal, Williams contends that the sentence is substantively unreasonable because
it is greater than necessary to comply with the purposes of 18 U.S.C. § 3553(a). After
careful review, we conclude that the court did not abuse its discretion. See United
States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (standard of review). The
judgment is affirmed, and we grant counsel leave to withdraw.
                         ______________________________




                                         -2-